Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JAN HANKIN on 8/8/22.

The application has been amended as follows: 

Claim 1
An audio simulation system for providing variable output as a function of disbursed non-audio input, the system comprising:
at least one processor configured to perform operations including:
[ receive ] receiving over a network, during a presentation, from a plurality of network access devices, a plurality of non-audio signals corresponding to activations of substitute audio buttons, each of the plurality of non-audio signals having an audio identity; 
[ process ] processing the [ received ] plurality of non-audio signals to determine a quantity of non-audio signals corresponding to the audio identities of the [ received ] plurality of non-audio signals;
[ perform ] performing a lookup in an audio-related data structure, wherein the audio-related data structure includes information associated with a plurality of audio files each having: 
at least one audio identity; and
at least one quantity range, wherein a specific quantity range of the at least one quantity range indicates a number of activations of a specific audio identity;
[ select ] selecting, based on the specific quantity range and the specific audio identity, at least one particular audio file from the plurality of audio files in the audio-related data structure; 
[ retrieve ] retrieving a location associated with the at least one particular audio file from the audio-related data structure; 
[ retrieve ] retrieving data associated with the at least one particular audio file from the location; and
[ output ] outputting the data for causing the at least one particular audio file to be played as a function of a correlation between a quantity of actively connected network access devices and a number of the plurality of non-audio signals received in a particular time frame.

Claim 6
The system of claim 5, wherein processing includes counting a first number of signals in the first group of the plurality of non-audio signals and [ counting ] a second number of signals in the second group of the plurality of non-audio signals, wherein performing a lookup includes identifying a first audio file corresponding to the first group of the plurality of non-audio signals and a second audio file corresponding to the second group of the plurality of non-audio signals, and wherein outputting the [ outputted ] data is configured to cause the first audio file and the second audio file to simultaneously play.

Claim 11
		An audio simulation system for providing variable output as a function of disbursed non-audio input, the system comprising:
at least one processor configured to perform operations including:
[ receive ] receiving over a network, during a presentation, from a plurality of network access devices, a plurality of non-audio signals corresponding to activations of substitute audio buttons, each of the plurality of non-audio signals having an audio identity; 
[ process ] processing the [ received ] plurality of non-audio signals to determine a quantity of non-audio signals corresponding to the audio identities of the [ received ] plurality of non-audio signals;
[ perform ] performing a lookup in an audio-related data structure, wherein the audio-related data structure includes information associated with a plurality of audio files each having: 
at least one audio identity; and
at least one quantity range, wherein a specific quantity range of the at least one quantity range indicates a number of activations of a specific audio identity;
[ select ] selecting, based on the specific quantity range and the specific audio identity, at least one particular audio file from the plurality of audio files in the audio-related data structure; 
[ retrieve ] retrieving a location associated with the at least one particular audio file from the audio-related data structure; 
[ retrieve ] retrieving data associated with the at least one particular audio file from the location; and
[ output ] outputting the data for causing the at least one particular audio file to be played, 
wherein the at least one processor is configured to maintain a count of a quantity of actively connected network access devices, to compare a number of the plurality of [ received ] non-audio signals received in a particular time frame with the count, and to select the at least one particular audio file to be played as a function of a correlation between the count and the number of the plurality of non-audio signals received in the particular time frame.

Claim 12
The system of claim 11, wherein the correlation is a proportion of non-audio signals to the count, and wherein as the proportion increases, outputting the data [ the output ] is configured to cause an increase in a volume of play of the at least one particular audio file.

Claim 13
The system of claim 11, wherein the correlation is a proportion of non-audio signals to the count, and wherein selecting [  the selection of  ] the at least one particular audio file is a function of the proportion.

Claim 15
The system of claim 1, wherein the [ at least one processor is configured to limit a ] number of the plurality of non-audio signals received [ processed from each network access device within a ] in the particular time frame is limited.

Claim 21
The system of claim 18, wherein the graphical imagery corresponds to activations of graphical imagery buttons on [ a ] the plurality of network access devices.

Claim 24
A non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations for causing variable output audio simulation as a function of disbursed non-audio input, the operations comprising:
receiving over a network, during a presentation, from a plurality of network access devices, a plurality of non-audio signals corresponding to activations of substitute audio buttons, each of the plurality of non-audio signals having an audio identity;
processing the [ received ] plurality of non-audio signals to determine a quantity of non-audio signals corresponding to the audio identities of the [ received ] plurality of non-audio signals;
performing a lookup in an audio-related data structure, wherein the audio-related data structure includes information associated with a plurality of audio files each having: 
at least one audio identity; and
at least one quantity range, wherein a specific quantity range of the at least one quantity range indicates a number of activations of a specific audio identity;
selecting, based on the specific quantity range and the specific audio identity, at least one particular audio file from the plurality of audio files in the audio-related data structure; 
retrieving a location associated with the at least one particular audio file from the audio-related data structure; 
retrieving data associated with the at least one particular audio file from the location; and
outputting the data for causing the at least one particular audio file to be played as a function of a correlation between a quantity of actively connected network access devices and a number of the plurality of non-audio signals received in a particular time frame.

Claim 25
A method for providing variable output as a function of disbursed non-audio input, the method comprising:
receiving over a network, during a presentation, from a plurality of network access devices, a plurality of non-audio signals corresponding to activations of substitute audio buttons, each of the plurality of non-audio signals having an audio identity;
processing the [ received ] plurality of non-audio signals to determine a quantity of non-audio signals corresponding to the audio identities of the [ received ] plurality of non-audio signals;
performing a lookup in an audio-related data structure, wherein the audio-related data structure includes information associated with a plurality of audio files each having: 
at least one audio identity; and
at least one quantity range, wherein a specific quantity range of the at least one quantity range indicates a number of activations of a specific audio identity;
selecting, based on the specific quantity range and the specific audio identity, at least one particular audio file from the plurality of audio files in the audio-related data structure; 
retrieving a location associated with the at least one particular audio file from the audio-related data structure; 
retrieving data associated with the at least one particular audio file from the location; and
outputting the data for causing the at least one particular audio file to be played as a function of a correlation between a quantity of actively connected network access devices and a number of the plurality of non-audio signals received in a particular time frame.

Claim 26
The system of claim 1, wherein the at least one processor is configured to select a single clap audio file when the number of the plurality of non-audio signals received in the particular time frame is less than half the quantity of actively connected network access devices

Claim 27
The system of claim 1, wherein the at least one processor is configured to select a crowd cheer audio file when the number of the plurality of non-audio signals received in the particular time frame is equal to or greater than half the quantity of actively connected network access devices.

Claim 29
The system of claim 1, wherein the at least one processor is configured to maintain a count of the quantity of actively connected network access devices, and wherein the correlation is between the maintained count and the number of the plurality of non-audio signals received in the particular time frame.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach the recited audience response system, method, etc. operable to determine substitute audio data based on user input of non-audio signals entered by each/any active user(s) upon particular ones of a plurality of user interface substitute audio buttons; said system operable to determine particular audio files in concert with, corresponding to, etc. the active users and non-audio signals thereof; the system, method etc. further operable for retrieving and outputting activation data, said activation data associated with a particular audio file and operable for causing the particular audio file to be played as a function of a determined number of actively connected network access devices and a determined number of non-audio signals received, such as from the activation inputs of user interface buttons by each/any active user(s) in a particular time frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654